DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 04/14/2022. 
Claim(s) 1, 3-6, 8, 10, 12, 14-22 and 26 are currently pending. 
Claim(s) 1, 12 and 26 have been amended. 
Claim(s) 2, 7, 9, 11, 13 and 23-25 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation “reactants capable undergoing a plasma forming reaction…” appears to be incomplete.  It appears the recitation should read “reactants capable of undergoing a plasma forming reaction”.  Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it is not concise and is longer than 150 words. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8, 10, 12, 14-22 and 26 are rejected under 35 U.S.C. 101 because the claims recite a power system that generates at least one of electrical energy and thermal energy comprising: at least one vessel comprising a reaction chamber capable of maintaining a pressure of below, at, or atmospheric; reactants capable undergoing a plasma forming reaction comprising: a)  a metal oxide; b) H2 gas; and c) a molten metal;...”. The reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants (see, e.g. the present Abstract). Paragraph 396 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the claimed reaction which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”; see at least the abstract and pages 22, 25, 43, 44, and 45.
“Hydrinos” and used repeatedly (at least 200 times), in applicant’s specification, and are defined many places including in the abstract and (see tge on page 20, lines 1-5 (duplicated below), as “reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3)”.
Specification paragraph 353:
In the present disclosure the terms such as hydrino reaction, H catalysis, H catalysis reaction, catalysis when referring to hydrogen, the reaction of hydrogen to form hydrinos, and hydrino formation reaction all refer to the reaction such as that of Eqs. (15-18)) of a catalyst defined by Eq. (14) with atomic H to form states of hydrogen having energy levels given by Eqs. (10) and (12). The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (10) and (12).
The Abstract recites “A molten metal fuel to plasma to electricity power source that provides at least one of electrical and thermal power comprising (i) at least one reaction cell for the catalysis of atomic hydrogen to form hydrinos, (ii) a chemical fuel mixture comprising at least two components chosen from: a source of H20O catalyst or H20 catalyst; a source of atomic hydrogen or atomic hydrogen; reactants to form the source of H20 catalyst or H2O catalyst and a source of atomic hydrogen or atomic hydrogen; and a molten metal to cause the fuel to be highly conductive, (iii) a fuel injection system comprising an electromagnetic pump, (iv) at least one set of electrodes that confine the fuel and an electrical power source that provides repetitive short bursts of low-voltage, high-current electrical energy to initiate rapid kinetics of the hydrino reaction and an energy gain due to forming hydrinos to form a brilliant-light emitting plasma".
Therefore, although the claims do not specifically refer to hydrinos as reactants, the “hydrinos” are inextricable from the claims as interpreted in light of the specification. As such, they are drawn to a power system in which, according to Applicant, a reaction involving hydrino formation is a necessary step for energy generation. The hydrino reactant(s) are disclosed to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1. The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science. The number n may also take values greater than 1, but not below it. See MPEP §2107.01. See the appendix was incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires a reaction involving hydrinos and which is drawn to a power system which generates one of direct electrical and thermal energy from the reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle. The fourth full paragraph on page 19-14 of Bethe & Salpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1. When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level. It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10, 12, 14-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable one of ordinary skill in the art to make or use a power system that generates at least one of electrical energy and thermal energy using a H2 gas and metal oxide as reactants wherein the combination of the at least one vessel, at least one conductor or conductive matrix, H2 gas, a metal oxide, at least one set of electrodes, a source of electrical power, a reloading system, at least one system to regenerate initial reactants from reaction products, at least one plasma dynamic converter or at least one photovoltaic converter initiate reaction which produces a plasma and converts the plasma into electrical energy or thermal energy, in that it would require undue experimentation to do so.
Factors to be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
The instant drawings, and the accompanying discussion in the instant specification, describe a power system. Operating the system would entail finding the appropriate parameters of operating the system; that is, each of the parameters, including but not limited to the composition of the source of atomic hydrogen, the composition of the source of H2O, composition of the conductor or conductive matrix, and amount of electrical power delivered needs to be determined in order to initiate a reaction to produce the claimed plasma. The present claims recite “a metal oxide”. However, the specification is clear in that to initiate the reaction which produced a plasma and converts it into electrical or thermal energy include a source of H2O.  In the case that the source of H2O includes a metal oxide, the metal oxide on its own is not a source of H2O.  Instead, as described in paragraph [0802] of the instant specification, a hydrated metal oxide is the source.     
 (2) The Amount of Direction or Guidance Presented
The Applicant asserts that the reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants. The instant specification states: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the reaction initiated by the conductor which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”; see at least pages 22, 25, 43, 44, and 45. While the reliance on hydrinos in a system cannot be enabled due to the lack of acceptance of their existence by the scientific community, the lack of enablement also spurs from the presently recited elements.
The specification recites “Disclosed herein are catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible... Specific species (e.g. ...nascent H2O...are required to be present with atomic hydrogen to catalyze the process.” It recites “the nascent H2O molecule (not hydrogen bonded in solid, liquid, or gaseous state) may serve as a catalyst (Eqs. (44-47)).”
The specification also describes numerous reactions which include hydrogen and/or H20 as a product or a reactant. Applicant does not explain how a reaction of reactants which are necessarily liquid, solid, or gas can produce an H2O molecule that is also in a liquid, solid, or gaseous state, but free of hydrogen bonding. Put another way, Applicant does not describe if specific conditions are required to produce water which is not hydrogen-bonded, especially when some reactions are described as taking place in an aqueous solution. Further, Applicant provides insufficient direction regarding whether the numerous reactions are thermodynamically or kinetically favorable.
Further discussion in section Ill. Chemical Reactor, purports to show how reactants may be generated by providing a lengthy list of chemical species that undergo reversible reactions to produce H20 (Tables 4, 5, pages 52-61), and are presumably capable of being regenerated, but do not connect how these processes can result in the system generating a net energy gain.
(3) The Existence of Working Examples
The specification includes few details on forming power systems with different structures as there is no experimental section. It is unclear what reaction is occurring. It can’t be determined what reactant is a source of atomic hydrogen. If the H2O breaks down into atomic hydrogen, then it is no longer a source of nascent H2O.
No description is made regarding if the intensity of the plasma was verified by a comparison to an absolute calibration. Further, no information is provided regarding the efficiency of the solar cell/panel, or if any correction to the measurement accounted for solar cell/panel efficiency. Applicant further discusses that the optical power of the plasma was confirmed by measurement with a spectrometer, wherein the light was input into the spectrometer by a fiber optic cable. While Applicant corrects this measurement for “separation distance”, the diameter of the fiber, crucial to understanding the intensity of light captured by the spectrometer, does not seem to be accommodated.
Therefore, insufficient guidance is provided to enable a skilled artisan to determine the nature of the chemical reaction which may or may not be occurring in Applicant’s system.
(4) The Nature of the Invention
The alleged existence of hydrinos is considered by Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactant mixture, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. Regardless, the claimed power system requires, among other things, a source of nascent H20 and atomic hydrogen which react to produce a plasma. A skilled artisan could not determine what sources function to produce the reactants based on the disclosure without undue experimentation.
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1). (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.) Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number (n).
(5) The State of the Prior Art; (6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite the necessity of a source of nascent H2O and atomic hydrogen for the production of a plasma. There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory. Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus, other than the Applicant, there appears to be no prior art which verifies the existence of so called hydrinos.
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state. It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state. See the reasoning presented hereinbefore with respect to the rejection under 35 USC §101 for inoperability and the attached Appendix.
(8) The Breadth of the Claims
The claims recite a reaction mixture comprising a metal oxide, H2 gas and a molten metal, those sources capable of producing a plasma based on the permeation of a current. The sources may be solid, liquid, or gases. They may be neutral molecules or ionic counter-ions. They may be a chemical compound complexed with water. A conductor or conductive matrix is required, which may be one of myriad metals. A source of electrical power is required, which can function in DC, AC, or mixed AC-DC current forms, over a factor of 5000 in voltage and 10,000 in current. Despite the numerous chemical formulae included throughout their disclosure, and the examples provided in the disclosure, a skilled artisan would not be capable of producing a power system that function as required by the claims without undue experimentation.
The plasma capable of generated by the reaction of the sources of the claims imply the presence of at least one hydrogen species presently called a “hydrino”. Due to the hereinbefore shown reasons for the inoperability pertaining to a catalyst to produce a hydrino atom, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 10, 12, 14-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
The limitation “of at least one the light and thermal output of the plasma to electrical power and/or thermal power” is unclear and therefore renders the claim indefinite.  There is no prior recitation of “the light and thermal output of the plasma to electrical power and/or thermal power” present in the claim.  Accordingly, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 4
	The limitation “wherein the source of electrical power to deliver a short burst of high-current electrical energy” is unclear and therefore renders the claim indefinite.  While claim 1, from which claim 4 depends, recites “electrical power capable of delivering electrical energy”, there is no prior recitation of “a short burst of high-current electrical energy”.  Accordingly, there is claims of antecedent basis present in the claim.  Appropriate correction and clarification are required.
Regarding claim 5
	The limitation “wherein the molten injection system comprises an electromagnetic pump” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 5 depends, recites “two electromagnetic pumps”.  It is unclear if claim 5 is directed to a further electromagnetic pump, one of the previously recited electromagnetic pumps, or both.  It is unclear as to what element the limitation is referring.  Appropriate correction and clarification are required.
Regarding claim 6
	The limitation “wherein the molten metal reservoir comprises an inductively coupled heater” is unclear and therefore renders the claim indefinite.  Claim 1 recites “two molten metal reservoirs”.  Therefore, claim 6 is not consistent with the claim from which it depends.  It is unclear which of the molten metal reservoirs, or if both, comprise the inductively coupled heater.  Appropriate correction and clarification are required.
Regarding claim 8
	The limitation “wherein the molten metal ignition system current” is unclear and therefore renders the claim indefinite.  There is no prior recitation of the “molten metal ignition system current”.  Accordingly, there is claims of antecedent basis present in the claim.  Appropriate correction and clarification are required.
Regarding claim 14
Claim 1 recites “a system to recover the molten metal from the reaction chamber following the reaction”.  Claim 14, which depends from claim 1, recites “the system to recover the products of the reactants”.  Accordingly, claim 14 is not consistent with claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “and the reservoir in communication with the vessel…” is unclear and therefore renders the claim indefinite.  Claim 1 recites “two molten metal reservoirs”.  It is unclear as to which reservoir the limitation is referring to.  
Appropriate correction and clarification are required.
Regarding claim 15
	Claim 15 is rejected at least base on its dependency on claims 1 and 14.
Regarding claim 19
	The limitation “the at least one power converter of the reaction power output” is unclear and therefore renders the claim indefinite. Claim 1 recites the limitation “at least one power converter or output system…”.  There is no prior recitation of “a reaction power output”.  Accordingly, there is insufficient antecedent basis for this limitation in the claims.  Appropriate correction and clarification are required.
Regarding claims 20-21
	Claims 20-21 is rejected at least base on its dependency on claims 1 and 19.
	Further, there is no earlier recitation for the limitations “the light emitted by the system” and “the photovoltaic cells” in the claims.  While claims 1 and 19 recite the limitations “the light and thermal output” and “a photovoltaic converter”, respectively, claims 1 and 19 do not previously recite the limitations as set forth above.  Accordingly, there is lack of antecedent basis present in the claims.  Appropriate correction and clarification are required.

Regarding claims 3, 10, 12, 16-18, 22 and 26
Claims 3, 10, 12, 16-18, 22 and 26 are rejected at least based on their dependency on claim 1.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Applicant states that the claimed device is operative and that the scientific community is acknowledging that some plasma forming reaction occurs.  
Applicant argues that the experimental conditions and measurements are described in the Application and there is no basis for the Examiner to not consider any submitted evidence because “these experiments and the conditions therein are not actually described in the specification”.
Applicant argues that the appropriate analysis for a utility rejection is whether power generation occurs—and all of the evidence illustrates that such generation does.
Examiner respectfully disagrees.  When analyzing the enabled scope of a claim, the teachings of the specification must not be ignored because claims are to be given their broadest reasonable interpretation that is consistent with the specification.
One does not look to the claims but to the specification to find out how to practice the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1558, 220 USPQ 303, 316-17 (Fed. Cir. 1983); In re Johnson, 558 F.2d 1008, 1017, 194 USPQ 187, 195 (CCPA 1977). In In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976).
The instant specification states that the subject matter is tied to hydrinos ("at least one set of electrodes that confine the fuel and an electrical power source that provides repetitive short bursts of low-voltage, high-current electrical energy to initiate rapid kinetics of the hydrino reaction and an energy gain due to forming hydrinos to form a brilliant-light emitting plasma”) [see Abstract]. That is, the very opening of the specification makes the first asserted utility as turning hydrogen into lower energy (hydrino) states. Accordingly, the instant specification states that the utility is the hydrinos and the hydrino reactions.
The presently claimed thermophotovoltaic electrical power generator would thus allegedly produce hydrogen species having new energy states that are below the conventionally accepted ground state. An asserted utility would not be considered credible where a person of ordinary skill would consider the assertion incredible in view of contemporary knowledge and where the evidence offered by the applicant does not counter what the knowledge otherwise suggests. See MPEP §2107.01.
With regards to the Exhibits, Examiner notes that evidence such as reports from independent parties, videos, independent third-party patents, etc. must be submitted filed as an affidavit or declaration.
Applicant continues to address the claimed utility as “Applicant’s theory” throughout the arguments submitted on 09/05/2021 and 04/14/2022 (“[t]here is simply no basis for the Examiner to reject claims which say nothing about “hydrinos” based on theories proposed by the Applicant elsewhere in the application”, “unique spectroscopic signatures including Raman measurements and Electromagnetic paramagnetic resonance measurements were performed on samples taken in a system based on a similar theory as to that described in the present application”, etc.).
This utility and existence of hydrinos falls under “incredible” utility, where the asserted utility to be inconsistent with known scientific principles or "speculative at best". See MPEP 2107.01. 
Examiner has considered the supplied evidence as well as the totality of all the evidence. The Examiner notes that the many of the articles and manuscripts are written by R. Mills, the inventor of the present invention. Therefore, the evidence in the articles and manuscripts do not appear to be an independent third-party.
Application argues that there is no basis for the examiner to reject claims which say nothing about hydrinos based on theories proposed by Applicant. These arguments are not persuasive. As discussed above, the claims are interpreted in light of the specification and the theories cited by applicant are inextricable from the subject matter claimed. 
Applicant has made clear on at least pages 1 and 2 of the instant specification that hydrinos, hydrino reactions, and hydrino states are required and is the underlying theory of the invention.
Therefore, Examiner is evaluating Applicant’s own invention with regards to the underlying theory.
Applicant points to publication cited in the exhibits. However, as previously set forth, the examiner notes that these would need to filed as an affidavit or declaration.
With regards to the rejection of the claims under 35 U.S.C. 112(a), it is noted that “[w]hen analyzing the enabled scope of a claim, the teachings of the specification must not be ignored because claims are to be given their broadest reasonable interpretation that is consistent with the specification.”
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721